 Case 18-01538-JKS             Doc 12 Filed 02/07/19 Entered 02/08/19 00:35:42                          Desc Imaged
                                     Certificate of Notice Page 1 of 2
Form tsntc

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

In Re: Franciscus Maria Dartee
Debtor
                                                             Case No.: 18−26407−JKS
                                                             Chapter 11
Franciscus Maria Dartee
Plaintiff

v.

The Bank of New York Mellon Corporation dba The
Bank of New York Mellon f/k/a The Bank of New York
as successor in interest to JP Morgan Chase Bank, NA
Defendant

Adv. Proc. No. 18−01538−JKS                                  Judge: John K. Sherwood




                                       Notice That a Transcript Has Been Filed



       You are Noticed that a Transcript has been filed on 1/25/19. Pursuant to the Judicial Conference Policy on
Privacy, access to this transcript is restricted for a period of ninety days from the date of filing. The transcript may be
viewed at the Bankruptcy Court Clerk's Office. [For information about how to contact the transcriber, please call the
Clerk's Office] All parties have seven business days to file a Request for Redaction of any social security numbers,
financial account data, names of minor−age children, dates of birth, and home addresses. If redaction is requested, the
filing party has twenty−one calendar days from the date the transcript was filed to file a list of items to be redacted
indicating the location of the identifiers within the transcript with the court and to provide the list to the transcriber.
The transcriber has thirty−one days from the date the list of items to be redacted was filed to file the redacted version
of the transcript with the court . If no request is filed, the transcript will be made electronically available to the
general public after the ninety days.




Dated: February 5, 2019
JAN:

                                                             Jeanne Naughton
                                                             Clerk
        Case 18-01538-JKS             Doc 12 Filed 02/07/19 Entered 02/08/19 00:35:42                                Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
Dartee,
              Plaintiff                                                                           Adv. Proc. No. 18-01538-JKS
The Bank of New York Mellon Corporation,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 05, 2019
                                      Form ID: tsntc                     Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 07, 2019.
aty            +RAS Cintron,   130 Clinton Road,   Suite 202,   Fairfield, NJ 07004-2927
pla            +Franciscus Maria Dartee,   c/o 12 Moonshadow Court,   Kinnelon, NJ 07405-2949

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Feb 05 2019 23:56:53     U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Feb 05 2019 23:56:51     United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,  One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 07, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 25, 2019 at the address(es) listed below:
              Ashley L. Rose    on behalf of Defendant  The Bank of New York Mellon Corporation dba The Bank of
               New York Mellon f/k/a The Bank of New York as successor in interest to JP Morgan Chase Bank, NA
               arose@se-llp.com
                                                                                            TOTAL: 1
